In re Hurst, Thomas Wayne; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “C”, No. 234,620.
The relator represents that the district court has failed to act timely on a petition for writ of habeas corpus he has filed on or about August 15, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the petition. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.